ORDER
Defendant Microsoft Corporation has moved for an order transferring and consolidating before a single district court judge in Hennepin County District Court all present and future cases in Minnesota state district courts involving antitrust claims against Microsoft similar to those alleged in Mednick v. Microsoft Corp., Civ. No. C0-00-1276 (Ramsey County Dist'. Ct.) and Gordon v. Microsoft Corp, Civ. No. 00-5994 (Hennepin County Dist. Ct.). Numerous similar cases in federal district courts have been consolidated for pretrial proceedings before a single federal district court judge, the Honorable J. Frederick Motz. Judge Motz has scheduled an October 24, 2000 meeting with state court judges to whom similar cases are assigned to discuss coordination of pretrial procéed-ings in the various federal and state court cases.
A necessary component in addressing Microsoft’s motion is an evaluation of the judicial resources that will be demanded by these cases. It is likely that a more accurate evaluation will be possible after the October 24, 2000 coordination meeting.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that Microsoft Corporation’s motion for transfer and consolidation be, and the same is, stayed until after the. October 24, 2000 coordination meeting.
BY THE COURT:
Kathleen A. Blatz Chief Justice